             Case 7:20-cv-00235-DC Document 4 Filed 10/30/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                  MIDLAND/ODESSA DIVISION

FELIX NGUATIA SILACHA                                  §
                                                       §
vs.                                                    §   NO:    MO:20-CV-00235-DC
                                                       §
U.S. IMMIGRATION AND CUSTOMS                           §
ENFORCEMENT                                            §

                   ORDER SUA SPONTE DISMISSING PETITION FOR
                WRIT OF HABEAS CORPUS FOR WANT OF PROSECUTION

         BEFORE THE COURT is Petitioner’s Petition for Writ of Habeas Corpus filed pursuant to
28 U.S.C. §2241. After much consideration, the Court shall dismiss the §2241 for want of prosecution.
      I. Facts & Procedural History
         By way of background, Petitioner’s §2241 was received by the Court on September 30, 2020.
On October 6, 2020, the Court ordered Petitioner to file his Motion on the proper form, supplied him
with a blank copy of the proper form for him to simply complete and return, and warned him failure to
comply with this order would result in dismissal of the case for want of prosecution. Petitioner was
given until October 27, 2020 to comply with this Court’s Order. The record reflects that Petitioner has
not complied with the October 6, 2020 Order and in fact, has not filed anything since he filed his initial
Motion, and the time for doing so has passed.
      II. Discussion
         The issue before the Court is one of procedure created by Petitioner’s lack of involvement in
his own litigation and his failure to respond to the October 6th Order. The Court is given the authority
to enter an involuntary dismissal “[f]or failure of the Petitioner to prosecute or to comply with these
rules or any order of the court” pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. Fed. R.
Civ. P. 41(b); see McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988). In this case, Petitioner
has ignored the Court’s October 6th Order by not simply completing the form supplied to him by the
Clerk of the Court. Petitioner is not excused for this failure because there is no evidence that he
requested additional time to respond and this Court has yet to grant said request. Moreover, Petitioner
has not communicated with this Court since he filed his §2241. Taken together, these facts show
Petitioner’s complete failure to prosecute his suit.
             Case 7:20-cv-00235-DC Document 4 Filed 10/30/20 Page 2 of 2




        The Court finds that the only remedy available in light of Petitioner’s inaction is to dismiss the
§2241 for want of prosecution under Rule 41(b). For the same reasons, the Court further finds that the
§2241 shall be dismissed in the interest of judicial economy. The Court shall dismiss the §2241 without
prejudice to allow Petitioner another opportunity to raise his claims, if necessary. Callip v. Harris Cty.
Child Welfare Dep’t., 757 F.2d 1513, 1519 (5th Cir. 1985) (citations omitted) (finding that, unless
otherwise specified, a dismissal for want of prosecution is a “complete adjudication on the merits, and
thus with prejudice”). Therefore, Petitioner’s §2241 shall be dismissed for want of prosecution without
prejudice.
    III. Certificate of Appealability
        The Court must now consider whether to grant a certificate of appealability (“COA”). See 28
U.S.C. §2253(c). A COA is not required for a §2241 petitioner to proceed on appeal. McFarland v.
Jeter, 2007 WL 462575, *1 (5th Cir. 2007) (citing Jeffers v. Chandler, 253 F.3d 827, 830 (5th Cir.
2001)). Therefore, a motion for a COA will be denied as unnecessary. The Court, accordingly, orders
that a COA will not issue in this case.
    IV. Conclusion
        Accordingly, IT IS HEREBY ORDERED that Petitioner’s Petition for Writ of Habeas
Corpus filed pursuant to 28 U.S.C. §2241 is DISMISSED for WANT OF PROSECUTION AND A
CERTIFICATE OF APPEALABILITY WILL NOT ISSUE IN THIS CASE.
        It is so ORDERED.
        SIGNED this 30th day of October, 2020.




                                               DAVID COUNTS
                                               UNITED STATES DISTRICT JUDGE
